Title: To George Washington from Robert Dinwiddie, 2 February 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsbg Feby 2d 1757

I detain’d Jenkins here till my Express arrived from Ld Loudoun.
His Lordship has desired all the So[uth]ern Governors to meet him at Philada the 17th of this Month, to consult what is proper to be done in these Parts; as this appears to me the Design of their Meeting I cannot conceive what Service You can be of in going there, as the Plan concerted will in course be communicated to You & the other Officers; however as You seem so earnest to go I now give You Leave, & desire You will give proper Orders at Forts Cumberland & Loudoun, that the Works may be duly carried on in Yr absence.
I am in a Hurry providing for my Departure. I am Sir Your humble Servant

Robt Dinwiddie

